Case: 11-30582     Document: 00511668646         Page: 1     Date Filed: 11/17/2011




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                        November 17, 2011

                                     No. 11-30582                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



MARY NIXON BROWN,

                                                  Plaintiff - Appellant
v.

BURL CAIN, in his official capacity as Warden of Louisiana State
Penitentiary; STATE OF LOUISIANA, through the Department of Public
Safety and Corrections,

                                                  Defendants - Appellees



                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                              USDC No. 3:10-CV-76


Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*
        The judgment of the district court is affirmed for the following reason:
        The evidence establishes that Ms. Brown was terminated legally while
employed only in probational status. She contends that she had a reasonable
expectation that she would obtain permanent status, but that expectation was
only her unilateral expectation of the future while she had no legitimate belief

        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 11-30582    Document: 00511668646    Page: 2   Date Filed: 11/17/2011



                                No. 11-30582

or claim to actual permanent status. There was no deprivation of a right to due
process. See Board of Regents of State Colleges v. Roth, 92 S. Ct. 2701, 2709
(1972).
      AFFIRMED.




                                      2